Citation Nr: 0522276	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	Kathleen Pirri, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from December 1943 to July 1968.  He died in 
August 1992.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans' Affairs (VA).  

In a decision dated December 4, 2002, the Board denied the 
appellant's claim to reopen the issue of service connection 
for the cause of the veteran's death, and stayed the claim of 
Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318 in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. (NOVA I), v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  And, in a December 2003 Order, 
the Court vacated the Board's decision in accordance with a 
December 2003 Joint Motion for Remand.  The case was returned 
to the Board, and additional development was performed via a 
July 2004 Board remand, per the requests included in the 
Joint Motion.  At present, the appellant's case is once again 
before the Board for appellate adjudication.

In this respect, the Board notes that the stay on the issue 
of entitlement to DIC benefits under 38 U.S.C.A. § 1318 
("hypothetical entitlement") has been lifted, although the 
stay on processing appeals relating to entitlement to DIC 
benefits under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim that was finally decided 
during the veteran's lifetime on the grounds of new and 
material evidence is continued.  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003) (NOVA II).  The appellant has not requested 
to reopen a finally decided claim as noted above, other than 
the claim for cause of the veteran's death under 38 U.S.C.A. 
§ 1310, and therefore the Board will proceed with the 
adjudication of this appeal.

The Board notes that the appellant presented testimony via 
video conference during an appeals hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) in December 2001.  A 
copy of the hearing transcript issued following the hearing 
is of record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Having discussed the above, the Board finds that at the 
present, the case is not ready for appellate adjudication.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
Board notes that the record includes a July 2005 statement 
from the appellant, wherein she requested a hearing on appeal 
at the RO before a traveling Veterans Law Judge (VLJ).  
Inasmuch as the appellant is entitled to such hearing, the RO 
should schedule her to appear for the requested hearing. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO should schedule the appellant to 
appear for a hearing at the RO before a 
traveling VLJ, as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folders.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


